Exhibit 10.13

VIACOM EXCESS PENSION PLAN

EFFECTIVE JANUARY 1, 2006

 

1. Establishment and Effective Date

 

  (a) Effective January 1, 1989, Viacom Inc. established and maintained an
unfunded plan of deferred compensation. This plan was originally named the
Excess Pension Plan for Certain Employees of Viacom International Inc., was
renamed the Viacom Excess Pension Plan, and was maintained by Viacom Inc. (EIN
04-2949533) on December 31, 2005. The discussion below refers to Viacom Inc.
prior to 2006 as “Old Viacom” and to the Viacom Excess Pension Plan prior to
2006 as the “Old Viacom Excess Pension Plan.”

 

  (b) On December 31, 2005, Old Viacom was restructured and separated into two
publicly traded companies – Old Viacom, which was renamed CBS Corporation, and a
new company outside the controlled group of Old Viacom, which was named Viacom
Inc. (EIN 20-3515052). New Viacom Inc. consists principally of the following
businesses: MTV Networks, BET, Paramount Pictures, Paramount Home Entertainment,
and Famous Music. This new plan – the new Viacom Excess Pension Plan – was
created, effective January 1, 2006, to benefit the employees of the new Viacom
Inc. (the “Company” or “Viacom Inc.”) and its participating subsidiaries. Old
Viacom approved the spinoff of benefit liabilities associated with (a) Old
Viacom Excess Pension Plan participants who were employees of Old Viacom and its
subsidiaries on December 31, 2005 and became employees of a business which is
part of the new Viacom Inc. controlled group on January 1, 2006, (b) Old Viacom
Excess Pension Plan participants who terminated employment with Old Viacom and
its subsidiaries prior to December 31, 2005 and whose last employment with Old
Viacom and its subsidiaries prior to January 1, 2006 was with a business which
is part of the new Viacom Inc. controlled group on January 1, 2006 (including
last employment with the Paramount Pictures corporate office, but not with the
Old Viacom corporate office), and (c) Old Viacom Excess Pension Plan
participants who terminated employment with Old Viacom and its subsidiaries
prior to January 1, 2006 and whose last employment with Old Viacom and its
subsidiaries prior to January 1, 2006 was with Blockbuster Inc and its
subsidiaries. The new Viacom Inc. adopted this new Plan, which was first
effective on January 1, 2006. The amount of any spun-off liabilities was
determined under the terms of the Old Viacom Excess Pension Plan as in effect on
December 31, 2005.

 

1



--------------------------------------------------------------------------------

2. Purpose

The purpose of this Plan is to provide benefits to employees who are
participants in the Viacom Pension Plan (the “Qualified Plan”) and whose
benefits under the Qualified Plan are subject to limitations imposed by
Section 401(a)(17) and Section 415 of the Internal Revenue Code of 1986, as
amended (the “Code”). Before January 1, 2006, the Qualified Plan was maintained
by Old Viacom. Effective January 1, 2006, certain Qualified Plan assets and
liabilities were spun off from the old Qualified Plan to a new Qualified Plan,
maintained by new Viacom Inc. In addition, certain assets and liabilities from
the CBS Combined Pension Plan (the “CCPP”) were spun off from the CCPP to the
new Qualified Plan. References below to the Qualified Plan mean the old
Qualified Plan for periods prior to January 1, 2006 and the new Qualified Plan
for periods on and after January 1, 2006. This Plan is intended to comply with
Section 409A of the Code. However, the Plan remains subject to further
modifications once final Section 409A regulations or Internal Revenue Service
guidance has been issued.

 

3. Administration

This Plan shall be administered by the Retirement Committee appointed by the
Board of Directors of the Company (hereinafter called the “Committee”), which
shall administer it in a manner consistent with the administration of the
Qualified Plan, except that this Plan shall be administered as an unfunded plan
that is not intended to meet the qualification requirements of Section 401(a) of
the Code. The Committee’s decisions in all matters involving the interpretation
and application of this Plan shall be final. The Committee may act on its own
behalf or through the actions of its duly authorized representative.

The Committee shall be the final review committee under the Plan, with the
authority to determine conclusively for all parties any and all questions
arising from the administration of the Plan, and shall have sole and complete
discretionary authority and control to manage the operation and administration
of the Plan, including, but not limited to, the determination of all questions
relating to eligibility for participation and benefits, interpretation of all
Plan provisions, determination of the amount and kind of benefits payable to any
participant, spouse or beneficiary, and construction of disputed or doubtful
terms. Such decisions shall be conclusive and binding on all parties and not
subject to further review.

 

4. Eligibility

Employees eligible to participate in the Plan are those Employees who are
(i) Participants in the Qualified Plan and whose annual salary and commissions
are payable at a rate equal to or in excess of the annual compensation limit in
effect under Section 401(a)(17) of the Code, and (ii) designated by the
Committee as Employees eligible to participate in the Plan. If an Employee
becomes an eligible Employee in any Plan Year, such Employee shall remain an
eligible Employee for all future Plan Years.

For purposes of this Plan, “Compensation” means the total compensation taken
into account under the Qualified Plan (without regard to the limitations of
Section 401(a)(17) of the Code and the regulations thereunder) plus any
deferrals under any non-qualified deferred compensation plan maintained by the
Company, including bonus deferrals under any such plan.

 

2



--------------------------------------------------------------------------------

In general, an eligible Employee’s Compensation under this Plan and the Viacom
Pension Plan shall be subject to a maximum annual Compensation limit of
$750,000. However, special limits on annual Compensation are set out in Appendix
A.

In no event shall an Employee who is not eligible to participate in the
Qualified Plan be eligible to participate in this Plan.

 

5. Amount of Benefit

The benefits payable to an eligible Employee or his beneficiary(ies) under this
Plan shall equal the excess, if any, of:

 

  (a) the benefits which would have been paid to such Employee, or on his behalf
to his beneficiary(ies), under the Qualified Plan, if the provisions of such
Plan were administered without regard to the limitations required by Code
Sections 401(a)(17) and 415 and by including all Compensation (as defined in
Section 4 above) earned by such Employee, over

 

  (b) the benefits which are payable to such Employee or on his behalf to his
beneficiary(ies) under the Qualified Plan.

In determining the benefits of any eligible Employee who prior to January 1,
1996 was a participant in the Paramount Communications Inc. Retirement Plan,
such eligible Employee shall not be credited with any Benefit Service prior to
January 1, 1996.

 

6. Payment of Benefits

 

  (a) Ongoing Benefit. An eligible Employee’s Ongoing Benefit means the portion
of his benefit accrued, earned, or vested after December 31, 2004. Subject to
the last paragraph of this Section 6(a), an eligible Employee’s Ongoing Benefit
shall be paid in an annuity form beginning as of the later of (i) the first of
the month following or coincident with the six-month anniversary of the
Employee’s separation from service, within the meaning of Code section 409A, or
(ii) whichever of the following applies: (I) in general, the first of the month
following or coincident with the eligible Employee’s attainment of age 55, (II)
in the event the Employee becomes Disabled (as defined in the Qualified Plan),
the later of (A) the first of the month following or coincident with the
Employee’s ceasing to receive disability benefits under the Company’s long term
disability plan, or (B) the first of the month following or coincident with the
eligible Employee’s attainment of age 55, or (III) in the event the Employee’s
termination of employment is on account of death, the first of the month
following or coincident with the date the eligible Employee would have attained
age 55.

 

3



--------------------------------------------------------------------------------

In general, an eligible Employee’s Ongoing Benefit shall be paid in a single
life annuity form if the Employee does not have a spouse or a Same Sex Domestic
Partner (as defined in the Qualified Plan), and shall be paid in a 50% joint and
survivor annuity form if the eligible Employee has a spouse or a Same Sex
Domestic Partner. However, an eligible Employee may elect, during the 90-to-30
day period preceding the eligible Employee’s annuity commencement date, any life
annuity distribution form that is available under the Qualified Plan provided
the annuity distribution forms are actuarially equivalent applying reasonable
actuarial assumptions. If the eligible Employee has a spouse or a Same Sex
Domestic Partner at the annuity commencement date, the spouse or Same Sex
Domestic Partner must consent to the alternative distribution form, and such
consent must be witnessed by a notary public.

Notwithstanding the provisions of this Section 6(a), Ongoing Benefits that
commence during 2006 (or such later year as may be permitted under agency
guidance implementing Code section 409A) shall be subject to the Grandfathered
Benefit payment rules set out in Section 6(b) below rather than the provisions
of this Section 6(a). If the agency guidance implementing Code section 409A does
not extend the time for Grandfathered Benefit payment rules, the Ongoing Benefit
of an Employee who terminated employment in 2005 or 2006 will be subject to the
provisions of Section 6(a) beginning January 1, 2007.

 

  (b) Grandfathered Benefit. Payment of Grandfathered Benefits under this Plan
shall be coincident with and in the same form and manner as the payment of the
limited benefit payments made to the Employee or on his behalf to his
beneficiaries under the Qualified Plan. An eligible Employee’s Grandfathered
Benefit means the portion of his benefit accrued, earned, and vested before
January 1, 2005 under the Old Viacom Excess Pension Plan.

 

7. Benefits Payable From Company Assets

Benefits under this Plan shall be payable from the general assets of the
Company.

 

8. Amendment and Discontinuance

The Company expects to continue this Plan indefinitely. However, the Board of
Directors of the Company shall have the right to amend, suspend or terminate the
Plan at any time, if, in its sole judgment, such a change is deemed necessary or
desirable. The Committee shall have the right to amend the Plan at any time,
unless provided otherwise in the Company’s governing documents.

However, if the Board of Directors of the Company or the Committee should amend
the Plan, or if the Board of Directors of the Company should suspend or
terminate the Plan, the Company shall be liable for any benefits that would have
been accrued by an Employee under the Plan if the Employee had terminated
employment on the date of such amendment, suspension or plan termination.

 

4



--------------------------------------------------------------------------------

9. Claims Procedure

The Committee shall have the exclusive right to interpret the Plan and to decide
any and all matters arising thereunder.

 

  (a) Claim for Benefit. Claims as to the amount of any distribution or method
of payment under the Plan must be submitted in writing to the Committee. The
Committee shall notify the Participant of its decision by written or electronic
notice, in a manner calculated to be understood by the Participant. The notice
shall set forth:

 

  (i) the specific reasons for the denial of the claim;

 

  (ii) a reference to specific provisions of the Plan on which the denial is
based;

 

  (iii) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and

 

  (iv) an explanation of the Plan’s claims review procedure for the denied or
partially denied claim and any applicable time limits, and a statement that the
Participant has a right to bring a civil action under Section 502(a) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) following
an adverse benefit determination on review.

Such notification shall be given within 90 days after the claim is received by
the Committee (or within 180 days, if special circumstances require an extension
of time for processing the claim, and provided written notice of such extension
and circumstances and the date a decision is expected is given the Participant
within the initial 90-day period). The time period begins when the claim is
filed, regardless of whether the Plan has all of the information necessary to
decide the claim at the time of filing. A claim is considered approved only if
its approval is communicated in writing to the Participant.

 

  (b) Review or Denial of Claim. Upon denial of a claim in whole or in part, a
Participant shall have the right to submit a written request to the Committee
for a full and fair review of the denied claim. A request for review of a claim
must be submitted within 60 days of receipt by the Participant of written notice
of the denial of the claim. If the Participant fails to file a request for
review within 60 days of the denial notification, the claim will be deemed
abandoned and the Participant precluded from reasserting it. Also, if the
Participant is not provided a notice of denial, the Participant may submit a
written request for review to the Committee.

 

5



--------------------------------------------------------------------------------

The Participant shall have, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
Participant’s claim for benefits. The Participant may submit written comments,
documents, records, and other information relating to the claim for benefits.
The review shall take into account all comments, documents, records, and other
information submitted by the Participant relating to the claim, without regard
to whether such information was submitted or considered in the initial benefit
determination. Failure to raise issues or present evidence on review will
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim.

 

  (c) Decision by the Committee. The Committee will advise the Participant of
the results of the review within 60 days after receipt of the written request
for review (or within 120 days if special circumstances require an extension of
time for processing the request, and if notice of such extension and
circumstances is given to such Participant within the initial 60 day period).

The decision on review shall be in written or electronic form, in a manner
calculated to be understood by the Participant. The notice shall set forth:

 

  (i) the specific reasons for the denial of the appeal of the claim;

 

  (ii) the specific reference to pertinent provisions of the Plan on which the
denial is based;

 

  (iii) a statement that the Participant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Participant’s claim for benefits;

 

  (iv) a statement describing any voluntary appeal procedures offered by the
Plan (if any) and the Participant’s right to obtain the information about such
procedures and a statement of the Participant’s right to bring an action under
Section 502(a) of ERISA.

To the extent of its responsibility to review the denial of benefit claims, the
Committee shall have full authority to interpret and apply in its discretion the
provisions of the Plan. The Committee may request a meeting to clarify any
matters deemed appropriate.

A Participant, beneficiary, or other individual alleging a violation of or
seeking any remedy under any provision of ERISA shall also be subject to the
claims procedure described in this Section 9. Any such claim shall be filed
within one year of the time the claim arises or it shall be deemed waived and
abandoned. Also, any suit or legal action will be subject to a one-year
limitation period, measured from the date a claim arises and tolled during the
period that any claim is pending under the claims procedures of this Section 9.

 

6



--------------------------------------------------------------------------------

Appendix A – Special Limits on Annual Compensation

Notwithstanding the provisions of Section 4 of the Plan, the following special
limits on annual Compensation shall apply to Employees who became Participants
in the Plan on January 1, 2006:

 

  •  

For a Participant who was eligible as of December 31, 1995 under the Old Viacom
Excess Pension Plan and whose base salary as of December 31, 1995 exceeded
$750,000, the maximum annual Compensation under this Plan for the 1996 Plan Year
and each subsequent Plan Year shall be the Employee’s base salary as of
December 31, 1995.

 

  •  

For a Participant who is also a full-time employee of CBS Corporation or a
member of its controlled group and a participant in the Old Viacom Pension Plan
and the Old Viacom Excess Pension Plan on and after January 1, 2006, the maximum
annual Compensation for the 2006 Plan Year and each subsequent Plan Year shall
be $375,000.

 

7



--------------------------------------------------------------------------------

AMENDMENT TO THE

VIACOM EXCESS PENSION PLAN

 

1. Section 4 is amended to read as follows:

 

  4. Eligibility

Employees eligible to participate in the Plan are those Employees who are
(i) Participants in the Qualified Plan and whose rate of annual base salary plus
actual commissions received for the prior year (excluding any commissions and
Commission Overages paid on and after January 1, 2008 to an MTV Networks
employee) is equal to or in excess of the annual compensation limit in effect
under Section 401(a)(17) of the Code, and (ii) designated by the Committee as
Employees eligible to participate in the Plan. If an Employee becomes an
eligible Employee in any Plan Year, such Employee shall remain an eligible
Employee for all future Plan Years.

 

8